DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            OLIVER S. STEEL,
                                Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D18-467 and 4D18-498

                                [March 14, 2018]

   Consolidated appeals from order denying rule 3.800(a) motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Edward H. Merrigan, Jr., Judge; L.T. Case No. 89-26582CF10B.

   Oliver S. Steel, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Oliver Steel challenges the January 2, 2018 order of the Seventeenth
Judicial Circuit that denied his challenge to his sentence for first degree
murder as unconstitutional. He has challenged the order on its merits in
4D18-498, and by petition for writ of certiorari challenged the circuit
court’s jurisdiction to enter the order in 4D18-467. We redesignate the
certiorari petition to be a final appeal of the January 2, 2018 order,
consolidate the two cases and affirm the circuit court’s order. See Alvarez
v. State, 358 So. 2d 10 (Fla. 1978); Baron v. State, 39 So. 3d 1274 (Fla. 4th
DCA 2010); Ratliff v. State, 914 So. 2d 938 (Fla. 2005).

   Affirmed.

WARNER, LEVINE and CONNER, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.